Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-15-2006

Almanzar v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-3060




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Almanzar v. Atty Gen USA" (2006). 2006 Decisions. Paper 584.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/584


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
APS-279                                                  NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT
                           ________________

                                NO. 06-3060
                             ________________

                          XIOMARA ALMANZAR,

                                       Appellant

                                       v.

              ATTORNEY GENERAL OF THE UNITED STATES
                 ____________________________________

                On Appeal From the United States District Court
                          For the District of New Jersey
                          (D.C. Civ. No. 05-CV-04752)
                District Judge: Honorable Katherine S. Hayden
                 _____________________________________

                 Submitted For Possible Summary Action Under
                    Third Circuit LAR 27.4and I.O.P. 10.6
                                 July 20, 2006

          Before: SLOVITER, McKEE AND FISHER, CIRCUIT JUDGES.

                           (Filed August 15, 2006)
                         _______________________

                                OPINION
                         _______________________

PER CURIAM
       Xiomara Almanzar, a native and citizen of the Dominican Republic, appeals an

order of the United States District Court for the District of New Jersey, dismissing her

petition filed pursuant to 28 U.S.C. § 2241 for lack of jurisdiction. We will affirm.

       In her petition, Almanzar sought review of decisions of the Immigration Judge (IJ)

and Board of Immigration Appeals (BIA) in her removal proceedings, and sought review

of a prior District Court decision docketed at 04-cv-03827. The Court noted that the

latest agency decision was the BIA’s denial of Almanzar’s second appeal (deemed a

motion to reopen), on November 30, 2004. The Court noted that the denial of a motion to

reopen may only be reviewed in the appropriate court of appeals, but declined to transfer

the petition to this Court because it was untimely. The Court further noted that Almanzar

had previously raised the same issues in the matter docketed at 04-cv-03827.

       We agree with the District Court that it lacked jurisdiction both because the

petition was untimely, and because it should have been filed in this Court. 8 U.S.C.

§§ 1252(a)(5); 1252(b)(1) (petition for review filed in court of appeals is exclusive means

of review; petition must be filed within 30 days after the date of the final order of

removal). We further note that any challenge to the decision made in 04-cv-03827 could

only have been made by way of a timely appeal; filing a second habeas petition was not a

proper means to challenge the decision.1 We have considered Almanzar’s response to this


       1
        Almanzar appealed the decision in that case, but the appeal was dismissed for lack
of jurisdiction because it was untimely filed. Almanzar v. Attorney General, No. 05-2075
(3d Cir., June 15, 2005).

                                              2
Court’s order of June 16, 2006, but find that her arguments do not address the District

Court’s proper holding that it lacked jurisdiction.

       For the foregoing reasons, we will grant the Government’s motion for summary

affirmance.




                                              3